ON PETITION FOR REHEARING.
SULLIVAN, C. J.
A petition for rehearing has been filed in this case, and the only point raised is that the court overlooked the contention of appellants to the effect that the trial court failed to quiet the title to lot 19 in block 14 of south addition to Mountain Home in appellants. This contention is based on the fact that that lot was claimed by appellants in their complaint, and on the trial there was no evidence introduced that questioned the title of appellants to said lot.
Upon a re-examination of the matter, we find that there is merit in appellants’ contention, and that the trial court ought to have quieted the title to said lot in appellants. Therefore, in addition to the modification directed in the original opinion, the trial court will make findings of fact in favor of appellants so far as said lot 19 in block 14 of south *203addition to Mountain Home is concerned, and enter a decree quieting appellants’ title to said lot. With that addition or amendment to the original decision of this court, the judgment and decree of the district court will be affirmed, and it is so ordered.
Budge and Morgan, 'JJ., concur.